The Court
(Morsell, J., absent,)
was of opinion that the can-celling of the names of the indorsers (blank indorsements,) for the purpose of preventing their liability, did not destroy the effect of the indorsements, so as to prevent the title to the bill from passing to the plaintiff. See Nevins v. Legrand, 15 Mass. Rep. 436.
The Court also decided, that the draft, not being due at the commencement of this action, could not be set off. 2 Saund. on Pl. 790; Evans v. Prosser, 3 T. R. 186; Hutchinson v. Reid, 3 Campb. 329; Eland v. Karr, 1 East, 376; Rogerson v. Ladbroke, 1 Bing. 93.
Mr. Coxe, for the defendant,
then contended that it was a payment ; and that payment after the commencement of the action may be given in evidence on the general issue. Baylies v. Fet-typlace, 7 Mass. Rep. 325; Phil, on Ev.; Bird v. Randall, 3 Burr. 1345.
But the CouRT said it was not evidence of payment.
Verdict for the plaintiff.